Lahtinen, J.
Appeal from a judgment of the Supreme Court (Spargo, J.), entered July 16, 2003 in Ulster County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent prohibiting petitioner from entering the grounds of John F. Kennedy Elementary School.
Petitioner, a probation officer who is licensed to carry a firearm, entered John F. Kennedy Elementary School in the City of Kingston, Ulster County, to attend a parent-teacher conference regarding one of her children. She was carrying a .22 caliber pistol in a holster. The school’s security officer stopped her and, when she refused to leave the gun in her vehicle, he escorted her to respondent’s office. Respondent refused to allow her to enter the building with the gun and petitioner became loudly upset. She exited the building and, shortly thereafter, returned still carrying the gun. She proceeded to respondent’s *551office and became increasingly loud and emotional, causing respondent to fear for his safety. She finally left the school premises. The following day respondent sent petitioner a letter informing her that, because of the incident and concern for the safety of the school, she was not permitted in the school until further notice. She subsequently commenced this CPLR article 78 proceeding seeking “the right to peaceably enter onto school property in the same manner as other parents.” Following a hearing, Supreme Court found, among other things, that respondent’s action was not arbitrary and capricious. The petition was dismissed and this appeal ensued.
It is undisputed that petitioner has now been allowed back in the school without any restriction, except those that apply to any parent of a child at the school. The appeal is thus moot and we discern no basis to find an exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). Even if we were to address the merits, we would find that the record fully supports Supreme Court’s determination.
Peters, J.P, Spain, Mugglin and Rose, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.